DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 03/17/2022.
Claims 1-6 have been cancelled.
Claims 7, 9, 11-15, 18-20 have been amended.
Claims 7-20 have been examined and rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7, 9, 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tooher (EP3353941B1).
Regarding Claim 7, Tooher discloses a terminal (see FIG. 1B WRTU) comprising: 
a receiver (see FIG. 1B WRTU, transceiver 120) that performs measurement using an interference measurement resource (see para 97, A WTRU may be configured with a set of CSI Processes. A CSI process may be composed of one or more resources on which to measure one or more desired signals (e.g. CSI-RS) and one or more resources to measure interference (e.g. CSI-IM); also see para 100, A dynamic indication may be provided to a WTRU to perform measurements for one or more CSI Processes, e.g., for one or more feedback resources)); 
a processor (see FIG. 1B WRTU, processor 118) that determines a priority value related to a channel state information (CSI) report on a basis of whether or not the CSI report includes information regarding interference calculated based on the measurement (see para 105, A feedback resource may have a condition of use/i.e. representing a condition used to determine priority of CSI feedback reports. A WTRU may determine from one or more conditions of use for one or more feedback resources the appropriate CSI Process measurements to report using one or more feedback resources… and at para 106-109, A condition may be one or more thresholds on feedback reports. For example, a WTRU may rank CSI Processes in terms of value of RI, CQI and interference measurement and select (e.g. the top) n CSI Processes to map to appropriate feedback resources. For example, one or more CSI Processes that achieve RI, CQI, PMI and/or interference value threshold(s) are considered a valid CSI Process to feedback. A condition may be a total number of strongest interferers included in a CSI Process. A strongest interferer may be determined, for example, by an interference measurement that is greater than a pre-configured threshold. For example, a WTRU may feedback CSI Processes that have the fewest strongest interferers assumed as interference points. A condition may be an identity of one or more strongest interferers. For example, a CSI Process that assumes the strongest interferers are (e.g. all) blanked may be chosen by a WTRU as a CSI Process to be fed back), and
a transmitter (see FIG. 1B WRTU, transceiver 120) that transmits the CSI report based on the priority value (see para 106, A WTRU may determine appropriate CSI Process(es) to feedback, based on one or more conditions). 

Regarding Claims 9, 15, Tooher discloses: the processor assumes that the interference measurement resource is quasi-co-located with a specific Non-Zero Power CSI Reference Signal (NZP CSI-RS) resource (see para 97, A WTRU may be configured with a set of CSI Processes. A CSI process may be composed of one or more resources on which to measure one or more desired signals (e.g. CSI-RS) and one or more resource(s) to measure interference (e.g. CSI-IM). One or more parameters of a resource may comprise, for example one or more of: a WCID; subframe timing (e.g. periodicity and/or offset); resources within a subframe; a quasi co-location assumption (e.g. reference resource(s) a WTRU may assume is (are) quasi-co-located with the configured resource); and/or transmission power (e.g. a ratio with respect to another transmission).

Regarding Claim 12, Tooher discloses a radio communication method for a terminal, comprising: 
performing measurement using an interference measurement resource (see para 97, A WTRU may be configured with a set of CSI Processes. A CSI process may be composed of one or more resources on which to measure one or more desired signals (e.g. CSI-RS) and one or more resources to measure interference (e.g. CSI-IM); also see para 100, A dynamic indication may be provided to a WTRU to perform measurements for one or more CSI Processes, e.g., for one or more feedback resources)); 
determining a priority value related to a channel state information (CSI) report on a basis of whether or not the CSI report includes information regarding interference calculated based on the measurement (see para 105, A feedback resource may have a condition of use/i.e. representing a condition used to determine priority of CSI feedback reports. A WTRU may determine from one or more conditions of use for one or more feedback resources the appropriate CSI Process measurements to report using one or more feedback resources… and at para 106-109, A condition may be one or more thresholds on feedback reports. For example, a WTRU may rank CSI Processes in terms of value of RI, CQI and interference measurement and select (e.g. the top) n CSI Processes to map to appropriate feedback resources. For example, one or more CSI Processes that achieve RI, CQI, PMI and/or interference value threshold(s) are considered a valid CSI Process to feedback. A condition may be a total number of strongest interferers included in a CSI Process. A strongest interferer may be determined, for example, by an interference measurement that is greater than a pre-configured threshold. For example, a WTRU may feedback CSI Processes that have the fewest strongest interferers assumed as interference points. A condition may be an identity of one or more strongest interferers. For example, a CSI Process that assumes the strongest interferers are (e.g. all) blanked may be chosen by a WTRU as a CSI Process to be fed back), and
transmitting the CSI report based on the priority value (see para 106, A WTRU may determine appropriate CSI Process(es) to feedback, based on one or more conditions). 

Regarding Claim 13, Tooher discloses a base station (see FIG. 1A, RAN) comprising: 
a transmitter that transmits to a terminal configuration information for an interference measurement resource (see para 97, A WTRU may be configured with a set of CSI Processes. A CSI process may be composed of one or more resources on which to measure one or more desired signals (e.g. CSI-RS) and one or more resources to measure interference (e.g. CSI-IM); also see para 100, A dynamic indication may be provided to a WTRU to perform measurements for one or more CSI Processes, e.g., for one or more feedback resources)); and 
a receiver that receives a channel state information (CSI) including information regarding interference calculated based on measurement using the interference measurement resource (see para 97-102, resources to measure interference (e.g. CSI-IM) … a WTRU configured with a set of CS I Processes and/or a set of feedback resources may autonomously determine the appropriate CSI Process to be reported in a feedback resource); 
wherein a priority value related to the CSI report is determined by the terminal on a basis of whether or not the CSI report includes the information regarding interference (see para 105, A feedback resource may have a condition of use/i.e. representing a condition used to determine priority of CSI feedback reports. A WTRU may determine from one or more conditions of use for one or more feedback resources the appropriate CSI Process measurements to report using one or more feedback resources… and at para 106-109, A condition may be one or more thresholds on feedback reports. For example, a WTRU may rank CSI Processes in terms of value of RI, CQI and interference measurement and select (e.g. the top) n CSI Processes to map to appropriate feedback resources. For example, one or more CSI Processes that achieve RI, CQI, PMI and/or interference value threshold(s) are considered a valid CSI Process to feedback. A condition may be a total number of strongest interferers included in a CSI Process. A strongest interferer may be determined, for example, by an interference measurement that is greater than a pre-configured threshold. For example, a WTRU may feedback CSI Processes that have the fewest strongest interferers assumed as interference points. A condition may be an identity of one or more strongest interferers. For example, a CSI Process that assumes the strongest interferers are (e.g. all) blanked may be chosen by a WTRU as a CSI Process to be fed back).

Regarding Claim 14, Tooher discloses a system (see FIG. 1A) comprising a terminal and a base station (see FIG. 1A, RAN), the terminal (see FIG. 1A, UE 102 and FIG 1B for details) comprising: 
a receiver of the terminal (see FIG. 1B WRTU, transceiver 120) that performs measurement using an interference measurement resource (see para 97, A WTRU may be configured with a set of CSI Processes. A CSI process may be composed of one or more resources on which to measure one or more desired signals (e.g. CSI-RS) and one or more resources to measure interference (e.g. CSI-IM); also see para 100, A dynamic indication may be provided to a WTRU to perform measurements for one or more CSI Processes, e.g., for one or more feedback resources)); 
a processor of the terminal (see FIG. 1B WRTU, processor 118) that determines a priority value related to a channel state information (CSI) report on a basis of whether or not the CSI report includes the information regarding interference calculated based on the measurement (see para 105, A feedback resource may have a condition of use/i.e. representing a condition used to determine priority of CSI feedback reports. A WTRU may determine from one or more conditions of use for one or more feedback resources the appropriate CSI Process measurements to report using one or more feedback resources… and at para 106-109, A condition may be one or more thresholds on feedback reports. For example, a WTRU may rank CSI Processes in terms of value of RI, CQI and interference measurement and select (e.g. the top) n CSI Processes to map to appropriate feedback resources. For example, one or more CSI Processes that achieve RI, CQI, PMI and/or interference value threshold(s) are considered a valid CSI Process to feedback. A condition may be a total number of strongest interferers included in a CSI Process. A strongest interferer may be determined, for example, by an interference measurement that is greater than a pre-configured threshold. For example, a WTRU may feedback CSI Processes that have the fewest strongest interferers assumed as interference points. A condition may be an identity of one or more strongest interferers. For example, a CSI Process that assumes the strongest interferers are (e.g. all) blanked may be chosen by a WTRU as a CSI Process to be fed back)., and 
a transmitter of the terminal that transmits the CSI report based on the priority value (see para 106, A WTRU may determine appropriate CSI Process(es) to feedback, based on one or more conditions), and
the base station comprising: 
a transmitter of the base station (see FIG. 1A, RAN will have transceiver) that transmits to the terminal configuration information for the interference measurement resource (see para 97, A WTRU may be configured/i.e. by the base station or RAN, with a set of CSI Processes. A CSI process may be composed of one or more resources on which to measure one or more desired signals (e.g. CSI-RS) and one or more resources to measure interference (e.g. CSI-IM); and 
a receiver of the base station (see FIG. 1A, RAN will have transceiver) that receives the CSI report (see para 103, a WTRU may be configured to map the top n CSI Processes … A WTRU may provide a ranking in a report/i.e. transmitting the report to the base station).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tooher in view of Gao (US20210153043A1).
Regarding Claim 8, Tooher discloses determining priority regarding CSI based on measured interference.
Tooher does not disclose details regarding: the information regarding interference comprises Layer 1 Signal to Interference plus Noise Ratio (L1-SINR). 
Examiners Note: Using BRI consistent with the specification paragraph 47, the limitation “Layer 1 SINR” has been interpreted to mean “SINR”. Based on this interpretation and in the same field of endeavor, Gao discloses this limitation: see para 39, configuration of types for interference measurement for different resources. For example, it may use an indication for interference for different cases or different processes, e.g. for SINR calculation.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Tooher, so that the information regarding interference comprises SINR as taught by Gao, for interference measurement for the RS in the NR system in an efficient way (see Gao, Abstract).

Claim 10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tooher in view of Hoshino (US20150003359A1).
Regarding Claims 10, 16, 17, Tooher does not disclose details regarding: the interference measurement resource is equal in number to a Non-Zero Power CSI Reference Signal (NZP CSI-RS) resource.
In the same field of endeavor, Hoshino discloses this limitation: see para 145, CSI-RS resources used when the CSI-RS configuration number list is indicated as non-transmission signal resources and CSI-RS resources used when the CSI-RS configuration number list is indicated as interference estimation resources have different arrangement positions, but have the same amount of resources (number of REs). For example, when the CSI-RS configuration number list is {0, 0, 0, 0, 1, 1, 0, 0, 0, 0}, 8 REs in CSI-RS config (4) and CSI-RS config (5) are used as non-transmission signal resources, whereas 8 REs shown in FIGS. 11A and 11B are used when used as interference estimation resources. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Tooher, so that the interference measurement resource is equal in number to a Non-Zero Power CSI Reference Signal (NZP CSI-RS) resource as taught by Hoshino, to suppress an increase in the amount of signaling relating to interference estimation (see Hoshino, para 144).

Claim 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tooher in view of Gao in view of Park (US20190312668A1).
Regarding Claims 18, 20, Tooher in view of Gao does not disclose details regarding: the receiver does not assume, for a non-zero power CSI reference signal (NZP CSI-RS) resource set whose repetition is set to off via higher layer signaling, that resources within the resource set are transmitted with a same downlink spatial domain transmission filter.
In the same field of endeavor, Park discloses this limitation: see para 172-173, the ‘ResourceRep RRC parameter’ corresponds to an RRC parameter indicating whether ‘repetition is on/off’ … In the case that the UE is configured with the higher-payer parameter CSI-RS-ResourceRep is set to ‘OFF’, the UE may not assume that the CSI-RS resources within the resource set are transmitted with the same downlink spatial domain transmission filter.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Tooher and Gao, so that the UE may not assume that the CSI-RS resources within the resource set are transmitted with the same downlink spatial domain transmission filter if repetition is set to off, as taught by Park, to enable a UE measurement on different TRP Tx beams to support selection of TRP transmission (Tx) beams/UE reception (Rx) beams (see Park, para 170).

Claims 11, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tooher in view of Park (US20190312668A1).
Regarding Claims 11, 19, Tooher does not disclose details regarding: the receiver does not assume, for a non-zero power CSI reference signal (NZP CSI-RS) resource set whose repetition is set to off via higher layer signaling, that resources within the resource set are transmitted with a same downlink spatial domain transmission filter.
In the same field of endeavor, Park discloses this limitation: see para 172-173, the ‘ResourceRep RRC parameter’ corresponds to an RRC parameter indicating whether ‘repetition is on/off’ … In the case that the UE is configured with the higher-payer parameter CSI-RS-ResourceRep is set to ‘OFF’, the UE may not assume that the CSI-RS resources within the resource set are transmitted with the same downlink spatial domain transmission filter.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Tooher, so that the UE may not assume that the CSI-RS resources within the resource set are transmitted with the same downlink spatial domain transmission filter if repetition is set to off, as taught by Park, to enable a UE measurement on different TRP Tx beams to support selection of TRP transmission (Tx) beams/UE reception (Rx) beams (see Park, para 170).

Response to Arguments
Applicant's arguments filed 03/17/2022 have been fully considered but they are not persuasive as detailed below:
On page 7, the Applicant argues that: “Tooher fails to disclose, at least, these limitations as arranged in amended independent claim 7… However, the determination in this paragraph 103 is not based on "whether or not the CSI report includes information regarding interference." In other words, even when using a ranking that ranks from lowest to highest interference, the CSI reporting of Tooher does not include information on interference. Applicant further respectfully notes that paragraphs [0106]- [0107] of Tooher show similar passages, but these passages merely show that the CSI process that achieves the threshold of interference values is considered a valid CSI process to feedback. That is, these passages of Tooher are also silent regarding the priority of CSI feedback in the event of a collision”. 
The Examiner respectfully disagrees. The amended claim limitation recites in part: “…processor that determines a priority value related to a channel state information (CSI) report on a basis of whether or not the CSI report includes information regarding interference calculated based on the measurement; and a transmitter that transmits the CSI report based on the priority value…”.
Tooher discloses this limitation at paragraphs 105-109, A feedback resource may have a condition of use/i.e. representing a condition used to determine priority of CSI feedback reports. A WTRU may determine from one or more conditions of use for one or more feedback resources the appropriate CSI Process measurements to report using one or more feedback resources… A condition may be one or more thresholds on feedback reports. For example, a WTRU may rank CSI Processes in terms of value of RI, CQI and interference measurement and select (e.g. the top) n CSI Processes to map to appropriate feedback resources. For example, one or more CSI Processes that achieve RI, CQI, PMI and/or interference value threshold(s) are considered a valid CSI Process to feedback. A condition may be a total number of strongest interferers included in a CSI Process. A strongest interferer may be determined, for example, by an interference measurement that is greater than a pre-configured threshold. For example, a WTRU may feedback CSI Processes that have the fewest strongest interferers assumed as interference points. A condition may be an identity of one or more strongest interferers. For example, a CSI Process that assumes the strongest interferers are (e.g. all) blanked may be chosen by a WTRU as a CSI Process to be fed back.
The above paragraphs clearly disclose that in Tooher top “n” cumber of CSI processes are selected to be reported based on a certain condition. A condition to report CSI processes can be based on one or more CSI Processes that achieve RI, CQI, PMI and/or interference value threshold(s), total number of strongest interferers included in a CSI Process, or maybe based on one or more strongest interferers.
The Applicant further argues that “these passages of Tooher are also silent regarding the priority of CSI feedback in the event of a collision”. However, the limitation “the priority of CSI feedback in the event of a collision” has not been claimed.

On page 8, the Applicant argues that: “… although paragraphs [0097]- [0102] of Tooher are additionally cited regarding the above-referenced limitations, these paragraphs and the remainder of Tooher are silent regarding the CSE report including information regarding interference”. 
The Examiner respectfully disagrees. As detailed above, Tooher top “n” cumber of CSI processes are selected to be reported based on a certain condition. A condition to report CSI processes can be based on one or more CSI Processes that achieve RI, CQI, PMI and/or interference value threshold(s), total number of strongest interferers included in a CSI Process, or maybe based on one or more strongest interferers.

On page 8, the Applicant argues regarding dependent claims 9 and 15 that: “… Applicant respectfully submits that this paragraph does not refer to a QCL relation of an interference resource (e.g., a CSI-IM resource) and a signal resource (e.g., a CSI-RS resource). Indeed, Tooher is silent in this regard.”
The Examiner respectfully disagrees. Please refer to new claim mappings for these claims as detailed in the rejection above.

On page 10, the Applicant argues regarding dependent claims 10 and 16 are mute as the mappings are based on different prior art Hoshino (US20150003359A1). Please refer to the rejection above for details.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472